Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities: “the sipes is the middle land portions” should be “the pair of idle land portions are provided with the axial grooves and sipes”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrich (WO 2015051932A1). 
Ulrich depicts a tire comprising a tread portion provided with at least one main groove (2,3,11,13) extending continuously in the tire circumferential direction (fig. 4) to axially divide the tread portion into land portions (1, 9, 10, 12, 14) wherein at least one of the land portions (10) is provided with axial grooves (6’) extending in a tire axial direction (figure 4) and each comprising a radially outer portion (narrow portion 6) and a radially inner portion (cylindrical portion 8) which is wider than the radially outer portion (figure 2; D>d1), and at least the radially outer portion of each of the axial grooves is crossed by a sipe (7’; figure. 4).
Regarding claims 2-3, figure 2 depicts the sipe extends radially inwardly and terminates without reaching the radially inner portion and sipe extends radially inwardly to the radially inner portion
Regarding claim 4, Ulrich depicts the sipes crossing the axial grooves at substantially a right angle in figures 1 and 4. 
Regarding claims 5-8, figure 2 depicts the sipe has a length larger than the maximum width of the radially inner portion.
Regarding claims 9-10, figures Ulrich depicts the axial grooves are inclined with respect to the tire axial direction and inclined at an angle that is between 45-90°[0040]. 
Regarding claim 13, figures 1 and 4 depict the land portions include a pair of axially outermost shoulder land portions, and a pair of middle land portions disposed between the shoulder land portions, and said at least one of the land portions provided with the axial grooves and the sipes is the middle land portions. 

Claim(s) 1-2, 4-6, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshi (JP2001063323 A)
Takeshi depicts a tire comprising a tread portion provided with at least one main groove (3) extending continuously in the tire circumferential direction to axially divide the tread portion into land portions (2) wherein at least one of the land portions (2) is provided with axial grooves (see figure 3) extending in a tire axial direction and each comprising a radially outer portion and a radially inner portion which is wider than the radially outer portion (figures 2-4;), 
Regarding claim 2, figure 2 depicts the sipe extends radially inwardly and terminates without reaching the radially inner portion. 
Regarding claim 4, figure 3the sipes crossing the axial grooves at substantially a right angle [0020]. 
Regarding claims 5-6 and 8, figures 2-4 depicts the sipe has a length larger than the maximum width of the radially inner portion.
Regarding claims 10-11, figures 1-4 depicts the axial grooves are inclined with respect to the tire axial direction and the axial grooves are inclined at 25-70 degrees with respects to the tire axial direction [0010, 0020]. 
Regarding claim 13, figure 1 depicts the land portions include a pair of axially outermost shoulder land portions, and a pair of middle land portions disposed between the shoulder land portions, and said at least one of the land portions provided with the axial grooves and the sipes is the middle land portions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP2001063323 A) in view of Nishiwaki (US 2012/0222788 A1). 
Although Takeshi is silent to the axial groove crossed by a plurality of sipes, it is conventionally known to have sipes crossed with other sipes in order to effectively discharge water. Analogous sipe art, Nishiwaki, depicts axial sipes crossed with a plurality of sipes in order to improve drainage performance without excessively deteriorating the rigidity of the land portion [0044]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the teachings of crossed sipes taught by Nishiwaki into the tire taught by Takeshi in order to balance drainage and rigidity of the land portion. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrich (WO 2015051932A1) in view of Volk et al (US 2016/0016435 A1).  
Although Ulrich is silent to the elastic modulus of the tread, analogous art, Volk et al, discloses the use of shoulder portions with an elastic modulus lower than the central portion [0016] in order to reduce rolling resistance and good handling properties in particular high cornering stiffness [0006]. Therefore, it would have been obvious to one before the effective filing date of the claimed invention to have modified the tire taught by Ulrich to include 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                           
/ROBERT C DYE/Primary Examiner, Art Unit 1749